AMDAHL, Chief Justice.
This is an appeal from the denial of a petition for postconviction relief in the form of resentencing according to the Minnesota Sentencing Guidelines pursuant to Minn. Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
Petitioner, who is now 23, was convicted in Hennepin County District Court in 1978 of criminal sexual conduct in the first degree. The trial court stayed imposition of sentence for 10 years and placed petitioner on probation, conditioned on petitioner’s serving time in the workhouse and participating in the Alpha House treatment program for sexual offenders. Petitioner absconded twice from the treatment program and once while on work release from jail. The trial court then revoked the stay of imposition and sentenced petitioner to 5 years in prison.
Petitioner’s target release date is August 19,1983, and his sentence expiration date is December 19, 1983.
Petitioner would have had a criminal history score of zero at the time of sentencing. Criminal sexual conduct in the first degree is a severity level VIII offense. The presumptive sentence for this offense by one with a criminal history score of zero is 43 months in prison. If petitioner were resen-tenced to the presumptive sentence, he would be entitled to be released from prison on September 5, 1982, and to be discharged from sentence on November 15, 1983.
Given the nature of the conduct which led to petitioner’s 1978 conviction, his failure in treatment, and his chemical dependency, we conclude that the postconviction court properly refused to resentence petitioner according to the Sentencing Guidelines. State v. Champion, 319 N.W.2d 21 (Minn.1982).
Petitioner remains subject to the jurisdiction of the Minnesota Corrections Board or its successor.
Affirmed.